174 Cal. App. 2d 763 (1959)
WESLEY BROWN, JR., Appellant,
v.
MAYOR AND CITY COUNCIL OF THE CITY OF REDLANDS et al., Respondents.
Civ. No. 5751. 
California Court of Appeals. Fourth Dist.,  
Oct. 27, 1959.
 Thomas M. Eckhardt for Appellant.
 Edward F. Taylor, City Attorney, for Respondent.
 GRIFFIN, P. J.
 [1] Petitioner here attempts to appeal from an order sustaining defendant's demurrer to the first amended petition for writ of mandate without leave to amend that pleading. This is not an appealable order. It does not appear that a judgment was entered dismissing or otherwise disposing of the action. No such judgment is contained in the record on appeal.
 It has been uniformly held that an order sustaining a demurrer without leave to amend is not an appealable order or a final judgment and that a reviewing court does not have jurisdiction to review an appeal of this type. (Futlick v. F. W. Woolworth Co., 149 Cal. App. 2d 296 [308 P.2d 405]; Madsen *764 v. Turlock Irr. Dist., 56 Cal. App. 2d 742 [133 P.2d 416]; Cole v. Rush, 40 Cal. 2d 178 [252 P.2d 1].)
 Appeal dismissed.
 Shepard, J., concurred.